TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00621-CV


In re Michael Craig De Loriea




ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R A N D U M   O P I N I O N

		Relator, Michael Craig De Loriea, has filed a pro se petition for writ of mandamus,
asking this Court to compel the trial court to act on his application for habeas corpus relief
challenging his misdemeanor conviction for DWI.  See Tex. Gov't Code Ann. § 22.221 (West 2004);
Tex. R. App. P. 52.  We deny the petition.
		Mandamus relief is an extraordinary remedy.  In re Southwestern Bell Tel. Co.,
235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding); In re Braswell, 310 S.W.3d 165, 166 (Tex.
App.--Amarillo 2010, orig. proceeding).  To obtain mandamus relief in a criminal case, a relator
must establish that:  (1) he has no other adequate legal remedy to redress the alleged harm, and
(2) under the relevant facts and law, the act sought to be compelled is purely ministerial, not
involving a discretionary or judicial decision.  State ex rel. Young v. Sixth Judicial Dist. Court of
Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).  If the relator fails to
satisfy either prong, relief should be denied.  Id.  An act is ministerial if it does not involve the
exercise of any discretion and the relator has a clear right to relief.  State ex rel. Hill v. Court of
Appeals for Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding); In re Daisy,
156 S.W.3d 922, 924 (Tex. App.--Dallas 2005, orig. proceeding).  The relief sought must be clear
and indisputable, such that its merits are beyond dispute.  See State ex rel. Hill, 34 S.W.3d at 927-28;
Daisy, 156 S.W.3d at 924.
		It is relator's burden to properly request and show entitlement to mandamus relief. 
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); In re Davidson, 153 S.W.3d 490, 491 (Tex.
App.--Amarillo 2004, orig. proceeding); see Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.--Houston [1st Dist.] 1992, orig. proceeding) ("Even a pro se applicant for a writ of mandamus
must show himself entitled to the extraordinary relief he seeks.").  In this regard, the relator must
provide the reviewing court with a record sufficient to establish his right to mandamus relief.  See
Walker, 827 S.W.2d at 837; Blakeney, 254 S.W.3d at 661; see also Tex. R. App. P. 52.7(a) (relator
must file with petition "a certified or sworn copy of every document that is material to the relator's
claim for relief and that was filed in any underlying proceeding"), 52.3(k) (specifying the required
contents for the appendix), 52.7(a) (specifying the required contents for the record).
		De Loriea's petition for writ of mandamus does not reflect, as an attachment to the
petition for mandamus or as a filing in connection with the petition, a certified sworn copy of any
document.  We are not furnished a copy of the habeas corpus application itself nor are we provided
any documents or a record showing that the application for writ of habeas corpus was filed. 
De Loriea asserts in his petition that he mailed the application to the County Court at Law No. 2 of
Hays County, Texas and mailed subsequent follow-up letters to the court's clerk.  However, he
provides no evidence that the application or subsequent letters were received by or filed with the
court.  Because there is no record evidence apart from De Loriea's own account of the events
reflecting that the attempt to file the habeas corpus application was made, he has failed to show
entitlement to mandamus relief.  Accordingly, we deny the petition for writ of mandamus.

						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Filed:   October 12, 2012